TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00508-CV


                               In re Garland Wayne Scroggins




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Garland Wayne Scroggins filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on his motion for judgment nunc pro tunc.

However, the trial court has since denied Scroggins’s motion. Because the trial court has acted

on the motion, Scroggins has received the relief he sought in his mandamus proceeding. We

therefore dismiss the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: December 17, 2020